Citation Nr: 9915614	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for post traumatic stress disorder.  He filed a 
timely notice of disagreement, initiating this appeal.  He 
was sent a statement of the case, and filed a VA Form 9 
substantive appeal.  He also requested a hearing before a 
traveling member of the Board, and this was afforded him in 
June 1996.  

This claim was originally presented to the Board in December 
1996, at which time it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran's service department records do not indicate 
that the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or other combat citation.  

2.  The record does not contain supporting evidence that the 
veteran's claimed in-service stressors actually occurred.  


CONCLUSION OF LAW

Service connection for post traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for post traumatic 
stress disorder.  The veteran's service medical records are 
negative for any diagnosis of or treatment for a psychiatric 
disability, including post traumatic stress disorder.  His 
service personnel records verify a period of service in 
Vietnam, from approximately May 1968 to March 1969.  He 
served with the 4th Marine Air Control Squadron, U.S.M.C.  
His DD-214 does not reflect an award of the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation, and 
the service personnel records do not state the veteran 
participated in combat during his military service.  

A claim for service connection for post traumatic stress 
disorder was first filed by the veteran in April 1995.  In 
support thereof, he also submitted an April 1995 private 
psychiatric treatment summary.  This statement, written by 
R.D.S., M.D., who has treated the veteran since March 1994, 
indicates the veteran has post traumatic stress disorder as a 
result of in-service stressors experienced in Vietnam and 
also stressors experienced subsequent to service.  
Specifically, the veteran, formerly employed as a bus driver, 
has twice been shot at or held at gunpoint while driving his 
bus.  His symptoms include nightmares, anxiety, 
irritability/agitation, depressed mood, and sleep 
disturbances.  The private doctor also diagnosed the veteran 
with delusional disorder, persecutory type, characterized by 
a preoccupation that the police are following him and others 
wish to do him harm.  

The veteran also provided a stressor statement describing his 
stressful events experienced in Vietnam during service.  He 
wrote that one evening he was returning to his base camp when 
he came under fire from a sniper.  Another sniper shot a 
friend of the veteran's in the same area, and the veteran saw 
the body before it was removed.  The deceased soldier had 
taken several shots to the face, which appeared to have been 
"blown off."  He also witnessed the abuse of Vietnamese 
children by U.S. personnel, including a gang rape.  Finally, 
he witnessed an enemy prisoner being thrown out of a 
helicopter in mid-air for refusing to disclose information.  
The RO reviewed this information, and in an October 1995 
rating decision, denied the veteran's claim for service 
connection for post traumatic stress disorder.  He filed a 
timely notice of disagreement, initiating this appeal.  He 
also requested a hearing before a member of the Board.  

The veteran has also sought regular counseling and medication 
from the VA since the early 1990's for his psychiatric 
disabilities.  He was briefly hospitalized in October 1993, 
and a diagnosis of drug abuse was given.  The veteran left 
the VA medical center before additional testing could be 
performed.  However, subsequent VA outpatient counselors have 
diagnosed post traumatic stress disorder, chronic type.  His 
symptoms include intense anxiety, confusion, flashbacks, 
nightmares, and isolation.  

The veteran was afforded a personal hearing before a member 
of the Board in June 1996.  He testified regarding his in-
service stressor incidents, and stated these memories re-
surfaced after being held at gunpoint in his job as a bus 
driver.  Thereafter, he began to experience increased 
nightmares, anxiety, depression, and irritability.  He 
eventually had to be placed on work disability.  He also 
stated that to the best of his knowledge, only the incident 
of sniper fire was ever reported to military authorities.  

This claim was first presented to the Board in December 1996, 
at which time it was remanded for verification of the 
veteran's claimed stressors.  

In response to the Board's remand, the RO sent letters to the 
Commandant of the U.S.M.C. and the U.S. Armed Services Center 
for Research of Unit Records, requesting records in order to 
verify the veteran's reported stressors.  The Commandant 
replied that the veteran's stressors did not contain 
sufficient detail to allow for verification.  However, the 
Marine Corps Historical Center forwarded unit records for the 
veteran's period of service.  The RO reviewed this 
information and determined it was insufficient to 
corroborated the veteran's claim stressors; thus, the prior 
denial of service connection for post traumatic stress 
disorder was continued.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  38 C.F.R. § 3.304(f) provides that service 
connection for post traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantry Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 
Vet. App. 91, 97 (1993).  

The threshold question in the veteran's claim for service 
connection for post traumatic stress disorder is whether he 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If he has not done so, there is no VA 
duty to assist him in developing his claim, and the claim 
must be denied.  Id.   The veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  The veteran has submitted statements by private 
medical professionals which reflect a diagnosis of post 
traumatic stress disorder.  For the purposes of this 
decision, a diagnosis of post traumatic stress disorder, 
rendered by competent medical experts, will be accepted as 
sufficient evidence of a current disability.  The facts of 
this case have been adequately developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

As an initial matter, the veteran has stated he is receiving 
Social Security Disability payments, in part due to his 
psychiatric disabilities.  The records associated with such a 
determination are considered to be in the constructive 
possession of the VA and must be obtained prior to final 
adjudication of a veteran's claim.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  While this has not yet been accomplished in 
the present case, a remand for this reason is not warranted.  
This is because the veteran has already submitted extensive 
medical evidence establishing a current diagnosis of post 
traumatic stress disorder, and any additional records 
verifying this diagnosis would be cumulative and redundant.  
Instead, the central issue in this appeal is verification of 
the veteran's claimed in-service stressors, an issue on which 
the Social Security Administration records would not be 
enlightening.  

According to his DD-214, the veteran has not received the 
Purple Heart, Combat Infantryman's Badge, or similar combat 
citation indicating participation in combat.  As is noted 
above, these awards will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  He earned 
several commendations and awards; however, none of his awards 
is indicative of combat.  

Since the record does not establish that the veteran engaged 
in combat with the enemy, it must be determined whether the 
claimed stressors are sufficiently corroborated by service 
records or other sources to establish the occurrence of the 
claimed stressful events.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran has reported several stressors, including coming 
under sniper fire, viewing the body of a friend after he was 
shot in the face, witnessing abuse of the local population, 
including a gang rape perpetrated by U.S. soldiers, and the 
death of an enemy prisoner who was thrown out of a helicopter 
in mid-flight for refusing to disclose information.  When 
this claim was initially presented to the Board in December 
1996, it was remanded for additional development, in order to 
verify the veteran's claimed stressors.  Upon the RO's 
request, the Marine Corps Historical Center forwarded unit 
records for the veteran's period of service; however, these 
do not corroborate the reported stressors.  The Commandant of 
the U.S.M.C. replied that the details of the veteran's 
claimed stressors were insufficient to allow for 
corroboration by military records.  The veteran himself has 
stated that several of his claimed stressors, such as the 
alleged gang rape by U.S. soldiers, were never reported, to 
the best of his knowledge.  For these reasons, another 
remand, in order to secure additional information, is not 
warranted at this time, as the veteran has already been 
presented with such an opportunity in the past. 

As is noted above, service connection for post traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  An essential element for the 
grant of service connection for post traumatic stress 
disorder, i.e., a verified stressor, is missing in this case.  
Although a diagnosis of post traumatic stress disorder is of 
record, such diagnosis must be assessed in the context of the 
entire body of evidence.  Here, it does not appear from the 
evidence available that the veteran engaged in combat with an 
enemy of the U.S., and his accounts of alleged stressful 
events in service could not be corroborated by the service 
records or any other source.  38 C.F.R. § 3.304(f) (1998); 
see Moreau, 9 Vet. App. 389 (1996); Doran, 6 Vet. App. 283, 
289 (1994).  In light of the foregoing, the preponderance of 
the evidence is against the veteran's claim for service 
connection for post traumatic stress disorder, and his appeal 
must be denied.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  

ORDER

Service connection for post traumatic stress disorder is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

